Citation Nr: 0934615	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  03-10 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
osteoarthritis of the lumbar spine on and after September 26, 
2003.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1965. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  In an April 2004 decision, the Board granted an 
increased 60 percent rating for the service-connected lumbar 
spine disability for the period prior to September 26, 2003 
and remanded the issue of entitlement to an increased rating 
beginning on September 26, 2003.  The increased 60 percent 
evaluation for the period prior to September 26, 2003 was 
assigned under what are now the "old" criteria.  In a June 
2005 decision, the Board granted an increased 60 percent 
rating for the service-connected lumbar spine disability for 
the purpose of correcting an improper reduction for the 
period beginning on September 26, 2003.  The Board remanded 
the issue of entitlement to an evaluation in excess of 60 
percent on and after September 26, 2003, for further 
development of the record.  It was noted that there were 
contentions concerning incapacitation that had not been 
otherwise addressed and which might provide a basis for an 
increased rating as of that date.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

During the appeal period unfavorable ankylosis of the entire 
spine is not demonstrated by the competent evidence of 
record.  Periods of doctor ordered incapacitation have not 
been demonstrated.




CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
60 percent for the service-connected osteoarthritis of the 
lumbar spine have not been met for the period on and after 
September 26, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a, Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the Veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorder and 
contentions.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.

The Board is also satisfied that the RO met VA's duty to 
notify the Veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the Veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued subsequent to the 
initially appealed rating decision.  However, the RO 
readjudicated the issue on appeal, most recently in an August 
2008 Supplemental Statement of the Case.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the Veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the noted VCAA letters the 
RO notified the Veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the Veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this issue back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

II. Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45.

In a September 2000 decision, the Board granted service 
connection for the lumbar spine disability.  In an October 
2001 rating decision, the RO effectuated this Board decision 
and assigned a 40 percent evaluation under DC 5293-5295.  The 
assigned evaluation was effective on March 19, 1997.  The 
Veteran appealed this assigned evaluation to the Board.  In 
an April 2004 decision, the Board granted an increased 60 
percent rating for the service-connected lumbar spine 
disability for the period prior to September 26, 2003 and 
remanded the issue of entitlement to an increased rating 
beginning on September 26, 2003.  The increased 60 percent 
evaluation for the period prior to September 26, 2003 was 
assigned under what are now the "old" criteria.  In a June 
2005 decision, the Board granted an increased 60 percent 
rating for the service-connected lumbar spine disability for 
the period beginning September 26, 2003, for the purpose of 
correcting an improper reduction due to a change in the 
rating criteria.  Therefore, the 60 percent evaluation has 
been effective since March 19, 1997.  The period for 
consideration now is on and after September 26, 2003 under 
the new criteria as will be set out below.

In a March 2003 VA examination, the Veteran complained of 
constant pain and stiffness to his low back and neck with 
radiation to his bilateral legs and bilateral upper 
extremities.  He described the pain as a stabbing and 
throbbing pain and rated the intensity of the pain as 8/10.  
He used hydrocodone and a TENS unit to treat his back pain.  
Precipitating factors of his back pain were prolonged 
walking, sitting and standing.  He ambulated with a cane and 
wore a back brace.  The Veteran reported "I can't do 
anything, everything hurts."

Objectively, flexion was 70/95 with pain at beginning range; 
extension was 15/35 with pain at beginning range; lateral 
flexion bilaterally was 30/40 with pain at beginning range; 
rotation to the left was 25/35; and, rotation to the right 
was 15/35 with pain at beginning range.  There was tenderness 
to palpation to the L4-5 and bilateral sacroiliac joints.  
The Veteran was hypersensitive to light touch.  There was no 
spasm noted and muscle strength was 4/5 with no change with 
repetitive movement or range of motion.

There were no postural abnormalities or deformities.  X-rays 
showed early degenerative changes involving the thoracic 
spine.  Additionally, degenerative changes were seen 
involving the lumbar spine manifest as spurs projecting from 
adjacent articular margins of the vertebra and slight 
narrowing of the intervertebral disc space at L2-3.  There 
was no evidence of fracture, subluxation or other acute 
pathology.  He was diagnosed with osteoarthritis of the 
lumbar spine.

In a March 2004 VA examination, the Veteran complained his 
back had worsened over the past 10 years.  He rated the pain 
a 7 (on a scale of 1-10) and described the pain as a sharp, 
hot poker sensation that radiated to the bilateral lower 
extremities.  He had daily flare-ups of pain lasting 2-4 
hours at time during which the intensity of his pain 
increased to a level 9 (on a scale of 1-10).  Precipitating 
factors for his flare-ups were prolonged standing and 
walking.  Alleviating factors were relaxation and heat.  He 
was 100 percent impaired when he had flare-ups.

He had an abnormal gait and used a cane.  He also stated that 
he used a back brace.  He could only walk about 30-40 yards 
before he had to rest and could only walk five minutes before 
he had to rest.  He reported both unsteadiness and falls.

He was able to perform his activities of daily living (ADL).  
He reportedly was currently unemployed (for 10 years) 
secondary to his low back condition.  He could ride in and 
drive a car; however, it hurt his lower back.  He no longer 
had any recreational activities because of his back 
condition.

Objectively, the spine appeared normally aligned with normal 
curvatures and normal position of the head.  He had forward 
flexion to 22 degrees, limited by pain in his back and 
weakness in his lower extremities.  Pain was worse than the 
weakness.  There was no fatigability.  Extension was to 18 
degrees limited by pain; however, there was no weakness or 
fatigability.  Lateral motion was 28 and 22 degrees to the 
right and left respectively, both limited by pain without 
weakness or fatigue.  Rotation was to 25 degrees, both 
limited by pain without weakness or fatigue.

There were no muscle spasms or tenderness to palpation of his 
spinous processes noted.  Neurological examination revealed 
normal vibratory and pinprick sensation.  There was no 
atrophy or decrease in muscle tone or strength.  Motor 
strength was normal.  MRI results showed degenerative disc 
disease without evidence of significant canal or foraminal 
stenosis.  There was no significant herniation or bulge.  He 
was diagnosed with degenerative disc disease of the lumbar 
spine.

In a November 2005 VA examination, the Veteran complained of 
a constant dull pain across the lower back that occasionally 
radiated down to both lower extremities.  He reported that 
the pain intensity varied from 7/10 to 10/10 (presently 
9/10).  He had flare-ups of pain every day, 2-3 times per day 
lasting 2-3 hours at a time.  During flares of pain, he had 
to rest in bed and wrap his leg and back with a heat pad.  
Precipitating factors of the pain included standing up, 
walking 5 minutes or more, prolonged sitting, prolonged 
standing, damp cold weather and lifting.  Alleviating factors 
of the pain included lying down in bed, heat pad, 
hydrocodone, Tylenol, warm weather, muscle electrical 
stimulation and a pillow under his knee.  The Veteran had 
increased difficulty in moving around and had to be in the 
bed when he had flares due to pain.

The Veteran also complained of weakness in his legs and 
numbness of his legs and feet.  He reported his history of 
hospitalization due to his back pain and depression.  He had 
walked with a cane for 7 years and had worn a back brace 
intermittently for the past 5-6 years.  He could walk at most 
75 feet due to pain.  He had a history of falling associated 
with dizziness.  The Veteran had recreational activities, he 
occasionally went fishing; however, he had not worked in 20 
years.  He could not do yard work and was unable to lift 
objects weighing more than 8 pounds.  He had difficulty with 
dressing involving the lower extremities, such as putting on 
socks or pants.  He still drove; however, his back pain 
increased when he rode in the car.  His wife had to assist 
him with ADL affected by his back disability.

Objectively, he walked with a cane.  His gait was abnormal 
with increased flexion of both knees and widened base with 
low back pain.  He had tenderness over the lower dorsal spine 
and both sides of the lumbar spine with increased muscle torn 
on the right side.  He had left thoracolumbar scoliosis 
during standing.  Straight leg raising testing caused pain in 
the low back at 45 degrees bilaterally.

He had left lateral flexion 0-15 degrees with pain, bilateral 
flexion 0-10 degrees with pain, extension 0-5 degrees, 
flexion 0-40 degrees with severe pain and lateral rotation 0-
20 degrees.  Deep tendon reflexes were 2+ on both knees, 1+ 
on the right ankle and 1+ to 2+ over the left ankle.  
Babinski sign was flexor response bilaterally.  There was no 
ankle clonus.  Pinprick sensation testing was decreased on 
both feet as was vibratory sensation on the bilateral great 
toes.

He had significant severe pain in the low back during bed 
mobility and lower extremity dressing.  Nerve conduction 
studies of the bilateral sural nerves were slower than 
normal.  Nerve conduction studies of the bilateral common 
peroneal and right tibial nerves were normal.  EMG studies of 
the bilateral paraspinal muscles from the level of L4 to S1 
and right lower extremity muscle were normal.  These 
electrodiagnosis findings were suggestive of sensory 
peripheral neuropathy; however there was no evidence of 
lumbosacral radiculopathy.

X-rays showed mold curve concavity to the right side.  There 
was moderate disc space narrowing of the L2-L3 disc space 
with degenerative spur formation on the left side.  There was 
also facet joint degenerative change at the L4-5 level on the 
left side.

The examiner concluded that the Veteran had chronic low back 
pain with radicular pain but no findings of lumbosacral 
radiculopathy.  The Veteran did have sensory peripheral 
neuropathy on the basis of slow nerve conduction of bilateral 
sural nerves which was not related to his back disability.

His chronic low back pain was most likely secondary to 
degenerative joint disease of the lumbosacral spine.  The 
Veteran did report flare-ups of pain; however, there were no 
periods of doctor prescribed bed rest.  The examiner 
concluded that the Veteran did not have intervertebral disc 
syndrome at the present time although significant severe back 
pain was noted.

In an April 2008 VA examination, the Veteran complained of 
constant severe aching low back pain.  He reported that the 
pain radiated into the legs and described the pain as a 
tingling, numb pain.  He had not had any incapacitating 
episodes of intervertebral disc syndrome in the past year.  
He used a cane and a brace and was able to walk 1/4 of a mile.

Objectively, he had guarding, pain with motion and 
tenderness.  Posture and head position were normal; however 
the gait was antalgic.  He had scoliosis but had no other 
abnormal spinal curvatures.  There was no ankylosis of the 
thoracolumbar spine.  Range of motion was as follows: flexion 
0-45 degrees; extension 0-10 degrees; lateral flexion 0-25 
degrees (bilaterally); right lateral rotation 0-10 degrees 
and left lateral rotation 0-25 degrees with pain in the 
endpoints of all motions.  The Veteran had pain after 
repetitive use in all motion; however, he had no additional 
loss of motion on repetitive use.  MRI results showed 
multilevel degenerative disc disease and L5-S1 facet 
arthritis.  He was diagnosed with degenerative disc disease 
of the lumbar spine.  The Veteran's disability had a mild to 
severe impact on most of his ADL.  He was not employed, 
having retired in 2006.  No opinion was offered concerning 
the impact of the Veteran's back disability on his 
employment.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  

For the period beginning on September 23, 2002, under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2005), a 10 percent 
evaluation is now warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past twelve 
months.  

A 20 percent evaluation contemplates intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months.  A 40 percent evaluation is assigned in 
cases of incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  A 60 percent evaluation contemplates 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months.  This was renumbered 
as Code 5243 under the criteria change in 2003.

The remaining diagnostic criteria for evaluating spine 
disorders have recently been revised, effective on September 
26, 2003.  This further revision incorporates the new 
criteria for evaluating intervertebral disc syndrome.  68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the recent revisions (Diagnostic Codes 5235-5242), a 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  

Under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees and of the cervical spine is 340 degrees.  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
As noted, the section for intervertebral disc syndrome is now 
5243.  

The Board has applied all of the noted criteria to the case 
at hand.  Given its review of the evidence, the Board finds 
that an evaluation in excess of 60 percent is simply not 
warranted.  In this regard, the evidence demonstrates that 
the Veteran does not have ankylosis.  Given that the Veteran 
has not been shown to have unfavorable ankylosis of the 
entire spine, a higher evaluation cannot be awarded.  
Although the evidence does indicate sensory peripheral 
neuropathy, this neurological deficiency was not found to be 
related to the service-connected back disability.  Thus 
separate evaluations for neurological deficits are not 
warranted.  There are no periods of incapacitation noted as 
defined by the regulations.

Finally there is no basis for an extraschedular rating in 
this case.  This rating contemplates some impairment of 
employment.  There is no evidence of such unusual symptoms or 
findings as to render application of the regular schedular 
provisions impractical.  In any event assignment of a TDIU 
rating is addressed in the remand portion herein below.


ORDER

An evaluation in excess of 60 percent for osteoarthritis of 
the lumbar spine is denied for the period on and after 
September 26, 2003.


REMAND

The Veteran contends that he is unemployable due to his 
service-connected disabilities.  In this regard, the Veteran 
is service connected for a lumbar spine disability (60 
percent), depression (30 percent), brain concussion with 
headaches and dizziness (10 percent), tinnitus (10 percent), 
left inguinal hernia (0 percent) and right inguinal hernia (0 
percent).  His combined evaluation for his service-connected 
disabilities is 80 percent.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Substantially gainful employment is that employment which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.  See Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  A total 
disability rating for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more.  If there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and the combined rating must be 70 percent or more.  
38 C.F.R. § 4.16(a).  A claim for a total disability rating 
based upon individual unemployability presupposes that the 
rating for the [service-connected] condition is less than 100 
percent, and only asks for TDIU because of "subjective" 
factors that the "objective" rating does not consider.  See 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

Given the Veteran's contentions, he should be afforded a VA 
examination, with an opinion as to how his service connected 
disorders impact on his ability to obtain or maintain 
substantially gainful employment.  See 38 U.S.C.A. 
§ 5103A(d); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009), the need for additional 
evidence regarding his claim.  The letter 
should reflect all appropriate 
regulations and legal guidance.  

2.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
recent treatment received for the 
service-connected disabilities.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claim.

3.  The Veteran should be scheduled for a 
VA examination(s) in order to evaluate 
the current severity of his service-
connected disabilities and their effect 
on his ability to perform substantially 
gainful employment.  The entire claims 
file must be made available to the 
interviewer(s), and the survey report 
must include discussion of the Veteran's 
documented employment history and 
assertions.  All findings should be 
reported in detail.  

Based on the review of the case, the VA 
examiner(s) should offer an opinion(s) as 
to the degree that the service connected 
disorder impact on his ability to obtain 
and maintain substantially gainfully 
employment.

4.  After completion of all indicated 
development, the Veteran's claim of 
entitlement to a TDIU rating should be 
readjudicated in light of all the 
evidence of record.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


